--------------------------------------------------------------------------------

Exhibit 10.1

EMPLOYMENT AGREEMENT

                Agreement, made this 3rd day of November, 2004, by and between
Cyberkinetics, Inc., a Delaware corporation (the "Company") and Timothy R.
Surgenor (the "Executive").

                Whereas, the parties wish to set forth their understanding and
agreement regarding the employment of the Executive by the Company.

                Whereas, the Executive is currently President and Chief
Executive Officer of the Company and the Company desires to continue to benefit
from the Executive's knowledge, experience, and abilities, and to ensure the
Executive's present and continued employment and service to the Company as
President and Chief Executive Officer and to compensate him therefor.

                Now therefore, in consideration of the mutual covenants herein
contained, the parties hereto agree as follows:

Section 1.       Employment Services.

                During the Employment Period (as defined herein), the Executive
will serve as the Company's President and Chief Executive Officer, and will have
such duties and responsibilities as would normally attach to those positions,
including such duties and responsibilities as are customary among persons
employed in similar capacities for similar companies, subject to the authority
of the Board of Directors of the Company (the "Board"). The Executive will
faithfully and diligently carry out his duties and responsibilities and comply
with all of the reasonable and lawful directives of the Board, to which the
Executive will report. The Executive will, if so elected, serve as a director of
the Company and an officer or director of any subsidiary or affiliate of the
Company without compensation in addition to that provided in this Agreement. For
purposes of this Agreement, an "affiliate" of the Company means any corporation,
limited partnership, limited liability company or other entity engaged in the
same business as the Company, or a related business, and which is controlled by
or is under common control with the Company.

Section 2.       Term.

                The Company shall employ the Executive, and the Executive
accepts such employment, continuing from the date first above written and ending
at such time as this Agreement has terminated under the provisions of Section 5
hereof (the "Employment Period").

Section 3.       Performance.

                During the Employment Period, the Executive shall devote his
best efforts and all of his business time and attention (except for vacation
periods and reasonable periods

--------------------------------------------------------------------------------

of illness or other incapacity) to the business of the Company and its
affiliates and will not engage in consulting work or in any other trade or
business for his own account or for or on behalf of any other person, firm or
corporation without the written consent of the Board of Directors in each case,
which shall not be granted if any such activity, in the opinion of the Board of
Directors, competes, conflicts or interferes with the performance of his duties
hereunder in any material way.

Section 4.       Compensation and Benefits.

  (a)      Salary. For services to the Company rendered by the Executive in any
capacity during the Employment Period, including without limitation, services as
a manager, officer, director or member of any committee of the Company or of any
subsidiary, affiliate or division thereof, the Company will pay or cause to be
paid to the Executive a base salary at the rate of not less than $244,400 per
annum (or such higher amount as the Compensation Committee of the Board may
establish from time to time). The Executive's base salary for any partial year
will be prorated based upon the number of days elapsed in such year. The
Executive's base salary will be payable periodically in accordance with the
Company's customary payroll practices for its executives. Such base salary shall
be reviewed at least annually after the end of each fiscal year, starting with
the fiscal year ending December 31, 2004, and may be increased based on the
Executive's performance, but not decreased, by the Board of Directors of the
Company (or the Compensation Committee thereof) in its discretion, to be
effective in the first pay period of the ensuing January, starting with January
2005. The term "base salary" shall not include any payment or other benefit
which is denominated as or is in the nature of a bonus, incentive payment,
profit-sharing payment, performance share award, stock option, stock
appreciation right, retirement or pension accrual, insurance benefit, other
fringe benefit or expense allowance, whether or not taxable to the Executive as
income.     (b)      Annual Performance Bonus. The Executive will be eligible to
receive an annual cash performance bonus of up to $100,000 (the "Annual
Performance Bonus"). The Compensation Committee shall consider and make a bonus
determination not later than 60 days after the end of each fiscal year during
the Employment Period, starting with the fiscal year ending December 31, 2004.
Bonus awards shall be based upon the performance by the Executive as measured
against objective and reasonable criteria mutually agreed and approved in
advance by the Executive, and the Compensation Committee of the Board of
Directors, which criteria but shall be set forth in Schedule 1 to this
Agreement. To the extent that less than all of the criteria are achieved, the
Executive shall be paid a pro rata percentage of the Annual Performance Bonus.  
  (c)      Other Benefits. In addition to the compensation described in this
Section 4, and such other amounts not constituting base salary as may be

-2-

--------------------------------------------------------------------------------


    provided to the Executive from time to time by the Board, the Executive will
be entitled during the Employment Period to participate in any retirement plans,
bonus plans, welfare benefit plans and other employee benefit plans of the
Company that may be in effect from time to time with respect to executives of
the Company generally, to the extent the Executive is eligible under the terms
of those plans. Executive shall also be entitled to 15 days of paid vacation per
year. The Company shall also reimburse the Executive for all reasonable and
necessary business expenses incurred by him in the course of performing his
duties hereunder.     (d)      Definitions. An "IPO" shall mean the initial
underwritten public offering and sale of the Company's Common Stock registered
under the Securities Act of 1933. A "Sale" shall mean the sale of all or
substantially all of the Company's assets, a merger or combination with or into
another entity, unless such merger or combination does not result in a change in
ownership of the Company's voting securities of more than 50%, or the sale or
transfer of more than 50% of the Company's voting securities, but shall exclude
the pending transactions with Trafalgar Ventures Inc.     (e)      Accelerated
Vesting of Stock Options. That, subject to completion of the Merger, upon any
later sale, merger, or other transaction resulting in a change in control of
Trafalgar or any successor entity (the "Surviving Entity") in which the per
share consideration to be received by the stockholders of the Surviving Entity
is equivalent to at least $6 per share, all options to purchase shares of the
Corporation's Common Stock issued and outstanding immediately prior to the
effective date of the Merger (which options shall be converted into options to
purchase shares of common stock of Trafalgar as a result of the Merger) shall
vest and become exercisable immediately prior to such sale, merger or other
change of control transaction. For purposes of this resolution a change of
control shall be deemed to occur upon: (1) any sale or exchange of greater than
50% of the voting interest of the Surviving Entity; (2) any merger of the
Surviving Entity with an unaffiliated third party in which the Surviving Entity
does not survive the merger; or (3) any sale of all or substantially all assets
of the Surviving Entity.

Section 5.       Termination.

                The Executive's employment hereunder shall terminate under the
following circumstances:

  (a)      Death or Disability. This Agreement shall terminate upon the death or
disability of the Executive. "Disability" shall mean that the Executive is no
longer able to perform the essential functions of the President and Chief
Executive Officer of the Company for a continuous period of six (6) months or a
total of nine (9) months in any one-year period. If any question arises as to
whether the Executive has been so disabled, the

-3-

--------------------------------------------------------------------------------


    Executive shall submit to an examination by a physician mutually acceptable
to the Board of Directors of the Company and the Executive and following such
examination, the physician shall submit to the Company and to the Executive a
report in reasonable detail setting forth his or her opinion as to whether the
Executive was so disabled. Such report shall for the purposes of this Agreement
be conclusive of the issue. Notwithstanding the foregoing, in the event of a
disability (as defined above), the Company shall take no action that violates
the applicable provisions of the Americans With Disabilities Act. If this
Agreement terminates due to the death or disability of the Executive, the
Company shall promptly pay to the Executive's estate or to the Executive any and
all amounts then owed to the Executive, including all accrued salary, vacation
pay, other benefits, and any applicable portion of the Annual Performance Bonus.
    (b)      Termination by the Company without Cause. The Company may at any
time by action of a majority of the entire membership of its Board of Directors
terminate the Executive's employment without Cause (as defined below) by giving
the Executive notice of the effective date of termination (which effective date
may be the date of such notice) (the "Date of Termination"). A voluntary
termination by the Executive within (i) ninety (90) days before or (ii) twelve
(12) months after a Sale of the Company and after (x) the Company has materially
reduced the Executive's status or responsibilities, reduced the Executive's
salary, relocated the Company's corporate offices more than 50 miles from its
current location, or breached any provision of this Agreement or ( y) the
successor to the Company in such Sale fails to assume the Company's obligations
under this Agreement (each a "Deemed Termination Event") will be deemed to be
termination by the Company without Cause. The Executive will provide thirty (30)
days prior written notice to the Company of any such voluntary termination by
reason of a Deemed Termination Event, and during such 30-day period the Company
shall have an opportunity to cure the Deemed Termination Event. If a cure is
effected within such 30-day period, the provisions of this Section 5(b) shall no
longer be applicable with respect to the Event so cured. If the Executive
terminates his employment due to a Deemed Termination Event, 100% of any
unvested options granted hereunder that, absent such termination, would have
otherwise vested in the 18-month period following the date of termination shall
immediately vest and be exercisable. If the Company shall terminate the
Executive without Cause hereunder, the Company shall have the obligation to pay
the Executive the following:       (1) Any and all amounts owed to the Executive
through the Date of Termination, including all accrued salary, vacation pay, and
any other benefits.

-4-

--------------------------------------------------------------------------------


    (2)      Each month for a period of eighteen (18) months following the Date
of Termination (the "Severance Period"), the Company shall pay the Executive, as
a severance payment, 100% of the Executive's Monthly Salary (as defined below),
less required withholding. Such amounts shall be payable periodically in
accordance with the Company's customary payroll practices. Promptly after the
six month anniversary of the Severance Period and promptly following each
successive six month period during the Severance Period, the Executive shall
reimburse the Company for any amounts (excluding investment income) earned or
received by the Executive during the Severance Period and reportable as earnings
on Form W-2 or Form 1099 (the "Supplementary Income"). Notwithstanding the
foregoing, the Executive shall not be obligated to reimburse the Company for any
amounts in excess of the aggregate amount paid by the Company to the Executive
during the Severance Period. For purposes hereof, "Monthly Salary" shall mean
the Executive's annual base salary immediately prior to the Date of Termination
(except if the termination is due to a reduction in salary, then the annual base
salary in effect immediately prior to the decrease in annual base salary)
divided by twelve (12).       (3)      A bonus, equal to the average of the
Annual Performance Bonuses earned by the Executive in each of the two (2) years
prior to his termination of employment.       (4)      The Executive may
continue to participate in the Company's group health, life and dental plans
during the Severance Period at the same cost to him as in effect prior to his
termination of employment.       (5)      Notwithstanding anything to the
contrary herein, in the event that the Executive materially breaches Sections 6,
7, 8 or 9 of this Agreement, the Company's obligations under subsections (2)
through (5) above shall cease in their entirety.


  (c)      Termination by the Company for Cause. The Company shall have the
right to terminate the Executive's employment effective immediately for any of
the following reasons (each of which is referred to herein as "Cause") by giving
the Executive written notice which specifically identifies the Cause in
reasonable detail:


    (1)      the breach of this Agreement, which breach is not cured within
thirty (30) days after receipt of written notice from the Company;       (2)   
  any act of willful disloyalty, dishonesty, or breach of fiduciary duty with
respect to any aspect of the Company's or any affiliate's business;

-5-

--------------------------------------------------------------------------------


    (3)      any act of fraud, embezzlement or deliberate disregard of a rule or
policy of the Company known by the Executive or contained in a policy and
procedure manual provided to the Executive which results in material loss,
damage or injury to the Company;       (4)      the breach of any provision of
Sections 6, 7, 8 or 9 of this Agreement; or       (5)      conviction of a
felony.

                If the Executive's employment is terminated by the Company
pursuant to this Section 5(c), then (i) the Company shall have no further
obligations hereunder accruing from and after the effective date of termination
and shall have all other rights and remedies available under this or any other
agreement and at law or in equity; and (ii) any unvested options granted
hereunder shall immediately expire. Notwithstanding the foregoing, the Company
shall pay to the Executive on the effective termination date any and all amounts
then owed to the Executive, including all accrued salary, vacation pay, other
benefits and any applicable portion of the Annual Performance Bonus.

  (d)      Termination by the Executive. The Executive may terminate this
Agreement at any time upon thirty (30) days prior written notice to the Company.
The Board of Directors of the Company may, in such event, elect to waive the
period of notice, or any portion thereof, in which event the Executive's date of
termination shall be that date within the thirty (30) day notice period
determined by the Board. Upon termination of this Agreement by the Executive for
any reason other than a breach of this Agreement by the Company, or the
occurrence of a Deemed Termination Event under Subsection 5(b) hereof: (i) the
Company shall have no further obligations hereunder accruing from and after the
effective date of termination; and (ii) any unvested options granted to the
Executive shall immediately expire. Notwithstanding the foregoing, the Company
shall pay to the Executive on the effective termination date any and all amounts
then owed to the Executive, including all accrued salary, vacation pay, other
benefits and any earned portion of the Annual Performance Bonus.

Section 6.       Confidential Information

  (a)      While employed by the Company and thereafter, the Executive shall
not, directly or indirectly, disclose to anyone outside of the Company any
Confidential Information (as hereinafter defined) or use any Confidential
Information other than pursuant to Employee's employment by, and for the benefit
of, the Company.     (b)      The term "Confidential Information," as used
throughout this Agreement, means all data or information not generally known
outside of the Company whether prepared or developed by or for the Company or
received by the Company from an outside source. Without limiting the scope of
this

-6-

--------------------------------------------------------------------------------


    definition, Confidential Information includes any trade secrets, any
technical data, design, pattern, formula, computer program, source code, object
code, algorithm, manual, product specification, systems, methods, processes or
plan for a new or revised product; and any business, marketing, financial, or
sales record, data, plan, or survey; and any other record or information
relating to the present or future business or products of the Company. All
Confidential Information and copies thereof are the sole property of the
Company.

Section 7.       Noncompetition and Nonsolicitation

                (a)       During the term of this Agreement and for a period of
twelve (12) months following termination of the Executive's employment, however
caused, the Executive shall not, without prior written consent of the Company:

    (1)      For himself or on behalf of any other person or entity, directly or
indirectly, either as principal, agent, stockholder, employee, consultant,
representative or in any other capacity, own, manage, operate or control, or be
concerned, connected or employed by, or other associate in any manner with,
engage in or have a financial have any interest in any business which is
directly or indirectly competitive with the business of the Company, except that
nothing contained herein shall preclude the Executive from purchasing or owning
stock in any such business if such stock is publicly traded and provided that
the Executive's holdings do not exceed three percent (3%) of the issued and
outstanding capital stock of such business.       (2)      Either individually
or on behalf of or through any third party, solicit, divert or appropriate or
attempt to solicit, divert or appropriate, for the purpose of competing with the
Company or any present or future parent, subsidiary or other affiliate of the
Company which is engaged in a similar business as the Company, any customers or
patrons of the Company, or any prospective customers or patrons with respect to
which the Company has developed or made a sales presentation (or similar
offering of services).       (3)      Either individually or on behalf of or
through any third party, directly or indirectly, solicit, entice or persuade or
attempt to solicit, entice or persuade any other employees of or consultants to
the Company or any parent or affiliate of the Company to leave the services of
the Company or any parent or affiliate for any reason.

                (b)       For purposes of this Section 7, a business will be
deemed to be competitive with the Company if it is engaged in a business
substantially similar, in whole or in part, to the business conducted or planned
to be conducted by the Company during the term of this Agreement.

-7-

--------------------------------------------------------------------------------

Section 8.       Ownership of Ideas, Copyrights and Patents.

                (a)       The Executive agrees that all ideas, discoveries,
creations, manuscripts and properties, innovations, improvements, know-how,
inventions, designs, developments, apparatus, techniques, methods, processes and
formulae (all of the foregoing being hereinafter referred to as "the
inventions") which may be used in the business of the Company, whether
patentable, copyrightable or not, which the Executive may conceive or develop
during his employment with the Company, alone or in conjunction with another or
others, whether during or out of regular business hours, and whether at the
request or upon the suggestion of the Company or otherwise, shall be the sole
and exclusive property of the Company, and that the Executive shall not publish
any of the inventions without the prior written consent of the Company. The
Executive hereby assigns to the Company all of his right, title and interest in
and to all of the foregoing.

                (b)       The Executive further represents and agrees that he
will use his best efforts to prevent any inventions from violating or infringing
upon any other right, patent, copyright, trademark or right of privacy, or
constituting libel or slander against, or violating any other right of, any
person, firm or corporation.

                (c)       The Executive agrees that he will fully cooperate with
the Company, its attorneys and agents, at any time during or after his
employment, in the preparation and filing of all papers and other documents as
may be required to perfect the Company's rights in and to any of such
inventions, including, but not limited to, joining in any proceeding to obtain
letters patent, copyrights, trademarks or other legal rights in the United
States and in any and all other countries on such inventions, provided that the
Company will bear the expense of such proceedings, and that any patent or other
legal so issued to the Executive personally, shall be assigned by the Executive
to the Company.

Section 9.       Disclosure of Covenants and Return of Records.

                (a)       The Executive agrees that he will provide, and that
the Company may in its discretion similarly provide, a copy of the covenants
contained in Sections 6, 7, and 8 of this Agreement to any business or
enterprise which the Executive may directly or indirectly own, manage, operate,
finance, join, control or participate in the ownership, management, operation,
financing, control or control of, or with which the Executive may be connected
as an officer, director, employee, partner, principal agent, representative,
consultant or otherwise.

                (b)       Upon termination of the Executive's employment with
the Company, the Executive shall deliver to the Company any property of the
Company which may be in the Executive's possession, including, without
limitation, products, materials, memoranda, notes, records, reports, or other
documents or photocopies of the same.

-8-

--------------------------------------------------------------------------------

Section 10.     Conflicting Agreements.

                The Executive hereby warrants and covenants that his employment
by the Company will not result in a breach of the terms, conditions or
provisions of any agreement to which the Executive is subject, and that he has
not made and will not make any agreements in conflict with this Agreement.

Section 11.      Successors and Assigns.

                This Agreement is intended to bind and inure to the benefit of
and be enforceable by the Executive and the Company, except that the Executive
may not assign any of his rights or obligations under this Agreement and the
Company may not assign any of its rights or obligations under this Agreement
without the prior written consent of the other party.

Section 12.      Severability.

                Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability will not affect such provision
in any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

Section 13.      Notice.

                Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested), sent by facsimile transmission or sent by
reputable overnight courier service, to the recipient at the address indicated
below:



  To the Company:  Cyberkinetics, Inc.      100 Foxborough Boulevard, Suite 240 
    Foxborough, MA 02035      Facsimile: 508-549-9985          To the
Executive:  Timothy R. Surgenor      201 Claybrook Road      Dover, MA 02030   
  Facsimile: ________________________________________________

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Any notice under this Agreement will be deemed to have been given when so
delivered or sent or if mailed, five days after so mailed.

-9-

--------------------------------------------------------------------------------

Section 14.      Amendments and Waivers.

                Any provision of this Agreement may be amended or waived only
with the prior written consent of the Executive and a majority of the
Compensation Committee of the Board of Directors of the Company. Notwithstanding
the foregoing, the failure of either party to require the performance of any
term or obligation of this Agreement, or the waiver by either party of any
breach of this Agreement, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.

Section 15.      Entire Agreement.

                This Agreement embodies the complete agreement and understanding
between the parties and supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way, including, without
limitation, that certain letter agreement between the parties dated, October 4,
2002. Notwithstanding the foregoing, that certain Option Certificate No. 2002
ISO – 031, dated January 24, 2003 shall remain in full force and effect, as
amended by Section Section 4(e) hereof.

Section 16.      Governing Law.

                All questions concerning the construction, validity and
interpretation of this agreement will be governed by the internal law, and not
the law of conflicts, of the Commonwealth of Massachusetts.

Section 17.      Remedies.

                Each of the parties to this Agreement will be entitled to
enforce his or its rights under this Agreement specifically, to recover damages
(including, without limitation, reasonable fees and expenses of counsel) by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in his or its favor. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach or
threatened breach of the provisions of this Agreement and that any party may in
his or its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive relief in order to
enforce or prevent any violations of the provisions of this Agreement.

Section 18.      Captions.

                The captions set forth in this Agreement are for convenience
only, and shall not be considered as part of this Agreement or as in any way
limiting or amplifying the terms and provisions hereof.

[This space intentionally left blank.]

-10-

--------------------------------------------------------------------------------

                In witness whereof, the parties have signed, sealed and
delivered this Agreement as of the date first above written.



  CYBERKINETICS, INC.                      By:              Name:      Title:   
                  EXECUTIVE:                      Timothy R. Surgenor 

-11-

--------------------------------------------------------------------------------

SCHEDULE 1
TO
EMPLOYMENT AGREEMENT

 

ANNUAL PERFORMANCE BONUS CRITERIA

--------------------------------------------------------------------------------